Citation Nr: 0301701	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-01 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to the payment or reimbursement of the 
unauthorized medical expenses incurred by the veteran from 
October 15, 2001, through February 22, 2002, at St. Luke's 
Medical Center in Quezon City, the Republic of the 
Philippines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran's qualifying service has previously been verified 
and is of record.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an October 
2001 decision letter of the Department of Veterans Affairs 
(VA) Medical Administration Service (MAS) at the VA 
Outpatient Clinic (VAOPC) in Manila, the Republic of the 
Philippines, which denied the benefit sought on appeal.

The Board notes that on his March 2002 VA Form 9 Appeal, the 
veteran requested an in-person hearing before a Member of the 
Board in Washington, D.C.  The veteran was appropriately 
scheduled for and notified of this hearing, but failed to 
appear for it, and has not provided any satisfactory reason 
for his failure to appear.  As such, his hearing request has 
been deemed withdrawn, and the Board will now proceed with a 
decision on the merits of the appeal.  See 38 C.F.R. § 20.702 
(2002).


FINDINGS OF FACT

1.  VA has substantially complied with all necessary 
requirements of the Veterans Claims Assistance Act of 2000.

2.  The veteran has been granted service connection for: 
arteriosclerotic heart disease, evaluated as 30 percent 
disabling; the residuals of a left ankle injury, evaluated as 
20 percent disabling; hearing loss in the right ear, 
evaluated as 10 percent disabling; the residuals of a right 
eye injury, assigned a noncompensable rating; and the 
residuals of a right finger injury, assigned a noncompensable 
rating, all resulting in a combined disability rating of 50 
percent.

3.  The veteran received unauthorized medical treatment for a 
nonservice-connected back disorder at St. Luke's Medical 
Center in Quezon City, the Republic of the Philippines, from 
October 15, 2001, through February 22, 2002.

4.  The competent medical evidence of record does not show 
that the veteran's unauthorized medical treatment warrants 
coverage under VA law.


CONCLUSION OF LAW

The criteria for the payment or reimbursement of the 
unauthorized medical expenses incurred by the veteran from 
October 15, 2001, through February 22, 2002, at St. Luke's 
Medical Center in Quezon City, the Republic of the 
Philippines, have not been met.  38 U.S.C.A. §§ 1724, 1728, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 17.35, 17.120, 17.130 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that VA has substantially 
complied with all necessary requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 114 
Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. §§ 5103, 5103A; 
see also 38 C.F.R. §§ 3.102, 3.159; Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002). After reviewing this law, the 
Board finds that the veteran will not be prejudiced by its 
consideration of his claim for reimbursement under these 
rules insofar as VA has already met all notice and duty to 
assist obligations to him. 

In this regard, the veteran has been notified through 
correspondence, including the October 2001 decision letter 
and the February 2002 statement of the case, of the 
regulatory provisions pertaining to his claim.  These 
documents and others have also served to inform the veteran 
of the evidence considered in connection with his claim, the 
evidence necessary to substantiate his claim on appeal, and 
of the delegation of responsibility between the veteran and 
VA with regard to obtaining relevant evidence.  The Board 
further notes that all relevant medical records, including 
the records of the private medical treatment specifically at 
issue in this case, have been obtained for the claims file.  
Moreover, the nature of the benefit sought is such that an 
examination of the veteran is not warranted, and there are 
essentially no outstanding pieces of evidence that must be 
obtained to adjudicate this claim.  Additionally, the veteran 
has not identified any relevant evidence that is missing and 
should be obtained.  As previously noted, the veteran was 
also given the opportunity for a hearing.  Under these 
circumstances, therefore, the Board concludes that the duties 
under the VCAA have been satisfied.

VA law provides that the Secretary may furnish hospital care 
and medical services to any veteran sojourning or residing 
outside the United States, without regard to the veteran's 
citizenship: (a) if necessary for treatment of a service-
connected disability, or any disability associated with and 
held to be aggravating a service-connected disability; or (b) 
if the care is furnished to a veteran participating in a 
rehabilitation program under provisions of Chapter 31, Title 
38, United States Code, who requires care for the reasons 
enumerated in 38 C.F.R. § 17.48(j)(2) (2002).  38 U.S.C.A. § 
1724; 38 C.F.R. § 17.35. 

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, the evidence must show:

(a) that treatment was either:

(1) for an adjudicated service-connected disability; or

(2) for a nonservice-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability; or

(3) for any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability (does not apply outside of the 
States, Territories, and possessions of the United 
States, the District of Columbia, and the Commonwealth 
of Puerto Rico);

(4) for any illness, injury or dental condition in the 
case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and 
who is medically determined to be in need of hospital 
care or medical services for any of the reasons 
enumerated in 38 C.F.R. § 17.48(j); and

(b) that a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) that no VA or other federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. 
§§ 1724, 1728; 38 C.F.R. § 17.120.

At the time of the medical treatment at issue, the veteran 
was service-connected for arteriosclerotic heart disease at a 
30 percent rating, the residuals of a left ankle injury at a 
20 percent rating, hearing loss in the right ear at a 10 
percent rating, the residuals of a right eye injury at a 
noncompensable rating, and the residuals of a right finger 
injury at a noncompensable rating.  He had a combined 
disability rating of 50 percent.  The veteran has never been 
service-connected for a back disorder.

The Board has reviewed, considered and weighed all of the 
relevant medical evidence of record in this case, which is 
inclusive of years of medical treatment received at both 
private and VA facilities.  Further, the Board has taken into 
consideration the statements of the veteran and his wife.

The record indicates that on October 12, 2001, the VAOPC 
received a call from the veteran's wife, requesting referral 
to St. Luke's Medical Center in Quezon City, the Republic of 
the Philippines (St. Luke's), because the veteran was 
experiencing chest pains.  The veteran's wife was instructed 
to take him to the nearest medical facility if the condition 
was an emergency, and to send the VAOPC a copy of the medical 
report from the visit.  The record indicates that the veteran 
was initially examined at Sabili Hospital on October 13, 
2001, with complaints of chest discomfort with low back pain, 
and that the persistence of the back pain apparently 
indicated a need for transfer to St. Luke's.  The veteran's 
wife called again on October 15, 2001, indicating the 
veteran's request to be admitted to St. Luke's, and she was 
told to take him instead to the nearest VA facility.  

The record shows that the veteran was admitted to St. Luke's 
on October 15, 2001.  After a review of an October 19, 2001, 
medical abstract concerning the reasons for the veteran's 
admission, the VAOPC denied authorization for payment of the 
associated medical expenses.  This abstract indicated that 
the veteran's main complaint was related to lumbar (back) 
pain.  On October 22, 2001, the VAOPC received a call from 
the Medical Director at St. Luke's, reporting that the 
veteran had degenerative joint disease and needed spinal 
surgery to relieve nerve root compression and to remove a 
herniated disk.  The Medical Director was told that the 
veteran would not be covered by VA for the medical expenses 
related to that treatment.  Subsequent medical reports 
indicate that the veteran required regular treatment through 
St. Luke's for a back problem up until at least mid-January 
2002, when the facility refused to provide additional care 
for lack of payment.  The VAOPC has repeatedly reevaluated 
the veteran's request for coverage based upon new medical 
information, but has continued its denial of the same.

The veteran argues that his treatment should be covered 
because he is service-connected for a skeletal condition.  A 
review of the record indicates that, although he has 
previously filed for entitlement to service connection for 
arthritis and a back condition, his claim was denied, and 
there is no record of service connection for any disability 
remotely similar to the current medical problems involving 
his back.  

The veteran's wife asserts that his current treatment should 
be covered because he was treated (and covered by VA) for the 
same problems in 1998.  A review of the relevant medical 
records, however, shows treatment only in relation to the 
veteran's arteriosclerotic heart disease (which is service-
connected).

Under VA law and based on the evidence of record, the only 
apparent way that the veteran's treatment could be covered is 
if it is related to his service-connected heart disability.  
The Board notes that occasional chest discomfort was reported 
in some of the medical reports, but the veteran's back 
problem has consistently been shown to be the overriding 
reason for treatment.  This is the conclusion of a VA 
physician who reviewed the relevant medical records and noted 
the same in a January 2002 report, stating that, "it seems 
what was really more pressing was the back problem from the 
start."  The VA physician noted that the veteran's chest 
pains were non-anginal, his initial sinus tachycardia and 
heartbeat of greater than 100 beats per minute was a normal 
reaction to a variety of physiological or pathophysiological 
stresses, and that a repeat electrocardiogram performed 
within two days after the initial event showed that the 
veteran's heart rate was already under control.  The VA 
physician noted that no acute change suggestive of an acute 
myocardial event was seen in the records.  She concluded that 
it was coincidental that the veteran had heart disease, but 
that this was not the primary reason for the current 
admission.  There is no competent medical evidence of record 
in the claims file to contradict this VA physician's opinion.  

Accordingly, because the requisite criteria have not been 
met, the payment or reimbursement of the cost of the 
unauthorized medical service received by the veteran outside 
of the United States is not warranted.  The Board has 
considered the benefit of the doubt rule, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to the payment or reimbursement of the 
unauthorized medical expenses incurred by the veteran from 
October 15, 2001, through February 22, 2002, at St. Luke's 
Medical Center in Quezon City, the Republic of the 
Philippines, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

